DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Saito (US Patent 7,107,004; IDS dated 02/06/2020 US Patent Citation No. 1) in view of Smith et al. (US Patent 5,083,157; hereinafter Smith). 
With regards to claim 1, Saito teaches an image forming apparatus (FIG. 1) comprising: 
a housing (101, 202; FIG. 1) comprising a front wall (right side of 101, 202) and a rear wall (left side of 101, 202) spaced away from the front wall in a frontward direction (FIG. 1); 
a toner image forming portion (140) provided in the housing and configured to form a toner image on a sheet (col. 5, lines 55-67); 
a post processing unit (216); 
a sheet tray (110) installable in the housing in a rearward direction (FIG. 1 shows a cutout of the housing 101 where tray 110 is located, thus the rearward direction is from the right to left as seen in FIG. 2) opposite to the frontward direction (left to right direction as in FIG. 2) (col. 5, lines 22-37); 
a first discharge portion (including 205, 206; col. 6, line 67- col. 7, line 3) configured to discharge the sheet from the post processing unit to the outside of the housing in the frontward direction (left to right direction as in FIG. 2) ; and 
a second discharge portion (103) configured to discharge the sheet from the toner image forming portion to the outside of the housing without passing through the post processing unit in the frontward direction (left to right direction as in FIG. 2; col. 5, lines 19-24).
However, Saito is silent regarding the post processing unit is a foil transfer unit configured to superpose a foil with a surface of the sheet on which the toner image is formed and to transfer the foil over the toner image, the foil transfer unit comprising a first reel on which a foil prior to the transferring is wound, and a second reel configured to take-up a foil after transferring, the foil transfer unit being provided on a rear portion of the housing, wherein the foil transfer unit comprises a casing formed with an opening, the opening being provided at a front portion of the casing, and wherein the first reel and the second reel are detachable from the casing through the opening of the casing in the frontward direction.
Smith teaches a post processing unit (80) that is a foil transfer unit configured to superpose a foil (81; it is noted that Smith teaches a magnetic film, which is a thin layer of magnetic materials containing metals, thus the magnetic film of Smith is definable as a foil, which is a sheet of metal) with a surface of the sheet on which the toner image is formed and to transfer the foil over the toner image (col. 4, line 58 to col. 5, line 21), the foil transfer unit comprising a first reel (85; FIG. 2; Smith) on which a foil, prior to transferring is wound (col. 4, line 58 to col. 5, line 21; Smith); and a second reel (84; Smith) configured to take-up a foil after transferring (col. 4, line 58 to col. 5, line 21; FIG. 2; Smith), wherein the foil transfer unit (80) comprises a casing (95; col. 4, line 58 to col. 9, line 6) formed with an opening (bottom portion of 95 in FIG. 2), and wherein the first reel (85) and the second reel (84) are detachable from the casing (95; it is noted that any component within 95 is detachable).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace one known type of post processing unit (216) as taught by Saito with another known type of post processing unit (80) as taught by Smith to make the printed sheet to be machine-readable as (col. 4, lines 47-57; Smith).  The combination of Saito and Smith would teach the foil transfer unit being provided on a rear portion of the housing (80 of Smith is provided the rear portion relative to 101), and wherein the opening being provided at a front portion of the casing (since 80 of Smith is replacing 216 of Saito in the path of conveyance, 80 would be located in the front portion of the housing 202 of Saito), and wherein the first reel (85; Smith) and the second reel (84; Smith) are detachable from the casing through the opening of the casing in the frontward direction (it is noted that the reels are capable of being detached or removed in a frontward direction whether before or after removal).With regards to claim 2, Saito, as combined with Smith, teaches the image forming apparatus according to claim 1, further comprising: 
a first discharge tray (201; Saito) configured to receive the sheet discharged from the first discharge portion (205, 206; FIG. 2; Saito); 
a second discharge tray (102; Saito) positioned below the first discharge tray (201; Saito) and configured to receive the sheet discharged from the second discharge portion (FIG. 2; Saito).
With regards to claim 3, Saito, as combined with Smith, teaches the image forming apparatus according to claim 2, wherein the first reel (85; Smith) and the second reel (84; Smith) are positioned between the first discharge tray (201) and the second discharge tray (102; because post processing unit 216 is located between 201 and 102 in the vertical direction as in FIG. 2 of Saito and with 80 of Smith replacing feature 216 of Saito, 80 would be positioned between 102 and 201), 
(when feature 80 of Smith replaced 216 of Saito, the opening in casing 95 is located between 201 and 102 of Saito), and 
wherein the first reel (85; Smith) and the second reel (84; Smith) are configured to be drawn out through the opening (it is noted that the reels are capable of being detached or removed in a frontward direction whether before or after removal).
However, Saito, as combined with Smith, is silent regarding (italicized portion highlights limitations not taught) wherein the opening is positioned between the first discharge tray and the second discharge tray in a vertical direction perpendicular to both the frontward direction and the rearward direction, wherein the opening is positioned between the first discharge tray and the second discharge tray in the vertical direction, and wherein the first reel and the second reel are configured to be drawn out in the frontward direction through the opening.
When a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious (Sakraida v. AG Pro, Inc., 425 U.S. 273 [189 USPQ 449] (1976)).  In this particular case, rearranging the foil transfer unit of Smith, combined into Saito, such that the unit fits into a particular space including “having the opening is positioned between the first discharge portion and the second discharge portion in a vertical direction perpendicular to both the frontward direction and the rearward direction” while maintaining the functionality of transferring the foil.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to rearrange the foil transfer unit as taught by Saito, as combined with Smith, with reasonable expectation of functioning as originally intended.  Thus, the rearrangement of the foil transfer unit would teach wherein the first reel (85; Smith) and the second reel (84; Smith) are positioned between the first discharge tray (201) and the second discharge tray (102; because post processing unit 216 is located between 201 and 102 in the vertical direction as in FIG. 2 of Saito and with 80 of Smith replacing feature 216 of Saito, 80 would be positioned between 102 and 201) in a vertical direction perpendicular to both the frontward direction and the rearward direction (rearranging the foil transfer unit including positioning in a vertical position for , wherein the opening is positioned between the first discharge tray and the second discharge tray (when feature 80 of Smith replaced 216 of Saito, the opening in casing 95 is located between 201 and 102 of Saito) in the vertical direction, and wherein the first reel (85; Smith) and the second reel (84; Smith) are configured to be drawn out in the frontward direction through the opening (it is noted that the reels are capable of being detached or removed in a frontward direction).
With regards to claim 4, Saito, as combined with Smith, teaches the image forming apparatus according to claim 2, further comprising: a support member (95; Smith; FIG. 2) supporting the first reel (85; Smith) and the second reel (84; Smith), and configured to be drawn out from the housing (202; Saito) in the frontward direction (the cassette is capable of being drawn out in the frontward direction depending on where the user is standing).
With regards to claim 5, Saito, as combined with Smith, teaches (citations to Smith unless specified otherwise) the image forming apparatus according to claim 1, wherein the foil transfer unit (80) comprises: 
a foil transfer portion (88); 
a sheet inlet passage (left side of FIG. 2) configured to guide the sheet fed out of the housing to the foil transfer portion; and 
a sheet outlet passage (right side of FIG. 2) configured to guide the sheet fed out of the foil transfer portion to the first discharge portion (201) and extending in the frontward direction, wherein the foil transfer portion is configured to convey the sheet in the frontward direction (80 of Smith replacing 216 of Saito).
With regards to claim 16, Saito, as combined with Smith, teaches the image forming apparatus according to claim 1, wherein the foil transfer unit (80 of Smith replacing 216 of Saito) is positioned above the second discharge portion (102; FIG. 1-2 of Saito).
With regards to claim 17, Saito teaches an image forming apparatus (FIG. 1-2) comprising: 
a housing (101, 202; FIG. 1) comprising a front wall (right side of 101, 202) and a rear wall (left side of 101, 202) spaced away from the front wall in a frontward direction (FIG. 1); 
a toner image forming portion (140) provided in the housing and configured to form a toner image on a sheet (col. 5, lines 55-67); 
a post processing unit (216); 
a first discharge portion (including 205, 206; col. 6, line 67- col. 7, line 3) configured to discharge the sheet from the foil transfer unit to outside of the housing (FIG. 2); and 
a second discharge portion (103) configured to discharge the sheet from the toner image forming portion to outside of the housing without passing through the foil transfer unit (col. 5, lines 19-24; FIG. 2); and 
wherein the post processing unit (216) is positioned above the second discharge portion (102; FIG. 2).
However, Saito is silent regarding the post processing unit is a foil transfer unit configured to superpose a foil with a surface of the sheet on which the toner image is formed and to transfer the foil over the toner image, the foil transfer unit comprising a first reel on which a foil prior to the transferring is wound and a second reel configured to take-up a foil after transferring, the foil transfer unit being provided on a rear portion of the housing, wherein the foil transfer unit comprises a casing formed with an opening, the opening being provided at a front portion of the casing, and wherein the first reel and the second reel are detachable from the casing through the opening of the casing in the frontward direction.
(80) that is a foil transfer unit configured to superpose a foil (81; it is noted that Smith teaches a magnetic film, which is a thin layer of magnetic materials containing metals, thus the magnetic film of Smith is definable as a foil, which is a sheet of metal) with a surface of the sheet on which the toner image is formed and to transfer the foil over the toner image (col. 4, line 58 to col. 5, line 21), the foil transfer unit comprising a first reel (85; FIG. 2; Smith) on which a foil, prior to transferring is wound (col. 4, line 58 to col. 5, line 21; Smith); and a second reel (84; Smith) configured to take-up a foil after transferring (col. 4, line 58 to col. 5, line 21; FIG. 2; Smith), wherein the foil transfer unit (80) comprises a casing (95; col. 4, line 58 to col. 9, line 6) formed with an opening (bottom portion of 95 in FIG. 2), and wherein the first reel (85) and the second reel (84) are detachable from the casing (95; it is noted that any component within 95 is detachable).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace one known type of post processing unit (216) as taught by Saito with another known type of post processing unit (80) as taught by Smith to make the printed sheet to be machine-readable as (col. 4, lines 47-57; Smith).  The combination of Saito and Smith would teach the foil transfer unit being provided on a rear portion of the housing (80 of Smith is provided the rear portion relative to 101), and wherein the opening being provided at a front portion of the casing (since 80 of Smith is replacing 216 of Saito in the path of conveyance, 80 would be located in the front portion of the housing 202 of Saito), and wherein the first reel (85; Smith) and the second reel (84; Smith) are detachable from the casing through the opening of the casing in the frontward direction (it is noted that the reels are capable of being detached or removed in a frontward direction whether before or after removal).
With regards to claims 18 and 19, Saito, as combined with Smith, teaches the image forming apparatus according to claims 1 and 17, respectively, wherein the opening is positioned between the first discharge portion and the second discharge portion (when feature 80 of Smith replaced 216 of Saito, the opening in casing 95 is located between 201 and 102 of Saito).
 (italicized portion highlights limitations not taught) wherein the opening is positioned between the first discharge portion and the second discharge portion in a vertical direction perpendicular to both the frontward direction and the rearward direction.
When a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious (Sakraida v. AG Pro, Inc., 425 U.S. 273 [189 USPQ 449] (1976)).  In this particular case, rearranging the foil transfer unit of Smith, combined into Saito, such that the unit fits into a particular space including “having the opening is positioned between the first discharge portion and the second discharge portion in a vertical direction perpendicular to both the frontward direction and the rearward direction” while maintaining the functionality of transferring the foil.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to rearrange the foil transfer unit as taught by Saito, as combined with Smith, with reasonable expectation of functioning as originally intended.

Response to Arguments
Applicant's arguments filed 11/18/2020 have been fully considered but they are not persuasive. 
With respect to the remarks on pages 9-10, Applicant argues that Smith fails to teach or suggest the amended claim 1 feature that “the first reel and the second reel are detachable from the casing through the opening of the casing in the frontward direction”.  Thus, the Office adds Nagata including the cover 50 in FIG. 6 to show the combination including the first reel and the second reed configured to be drawn out as claimed.  In contrast, Nagata discloses a cover portion 50 at a front wall of the paper post-processing portion 5.  If the stapling unit 70 were mounted in the paper post-processing portion 5 so as to be detachable therefrom, it would be detached from 
The Examiner respectfully disagrees with Applicant’s argument because Saito, as combined with Smith, does teach the claimed limitation of “the first reel and the second reed are detachable from the casing through the opening of the casing in the frontward direction” as claimed.  It is noted that the previous rejection relied on Nagata to teach “”a portion between the first discharge tray and the second discharge tray” for removing the first and second reel.  However, the proposed amendment removes the limitation of “a portion between the first discharge tray and the second discharge tray” as previously claimed and therefore, it is not necessary to have a portion between the trays for removal.  The amended claims only require that an opening is required in the “casing” of the foil transfer unit, not the “housing” of the image forming apparatus.  Thus, the current rejection is based on the opening provided in the casing 95 of Smith.  When the foil transfer unit 80 (totality of FIG. 2 of Smith) replaces the post processing unit 216 of Saito, the foil transfer unit 80 would be located between the first and second discharge tray as 216 is between the first discharge tray (FIG. 1 of Saito).  Further modification such as rearrangement as suggested above, the foil transfer unit 80 can be placed into various position such as in the vertical position (and other complementary modification to the conveying path to ensure the functionality of each component) would have been obvious to one of ordinary skill in the art.  Thus, the combination of Saito and Smith would teach the claimed invention. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID GRAY can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        
/JENNIFER E SIMMONS/Primary Examiner, Art Unit 2853